Earl Warren: Mr. Mahoney.
William B. Mahoney: Mr. Chief Justice, associate judges. This matter is here on certiorari from the Court of Appeals from the Second Circuit which Court reversed an order of the honorable Thomas J. Murphy, a United States District Judge for the Southern District of New York, which had disapproved the findings of a naturalization commissioner and ordered that the application of Tak Shan Fong for naturalization under Title 8, Section 1440a of the United States Code be granted. The statute that we're concerned with Your Honors is, as I have stated, Section 1440a, and we are more concerned with an interpretation order, a construction of subdivision II which we'll find on page 2 of the petitioner's brief of having been lawfully admitted to the United States and having been physically present within the United States for a single period of at least one year at the time of entering the armed forces. Under those circumstances an alien maybe naturalized under the requirements of that chapter. The factual situation in this particular matter is that Tak Shan Fong, a native of China, shipped from China in 1951 on board a boat known as the Ocean Star and he -- the boat docked at Honolulu in the territory of Hawaii and he was granted a 29-day seaman pass. As a result of receiving that pass he was in Honolulu for a period of 29 days and at the expiration of that time, he boarded his vessel again and left Honolulu. And in January of 1952, approximately four months thereafter, the same ship docked at Newport News, Virginia and that was in January of 1952. Now on that particular question you will find some conflict at page 8 of the record in as much as the exhibit attached to the record shows that the man allegedly jumped ship. On the other hand there is a reference to testimony on the part of Tak Shan Fong to the affect that he was given permission by the officer in charge of the ship for shore leave that he left Newport News, Virginia went to New York and upon his return four days later the ship had left port and he was without ship.
Speaker: The -- the Court of Appeals held that he had jumped ship as in illegally, didn't it -- isn't it?
William B. Mahoney: The -- yes, they have held that.
Speaker: And you're not asking us to review that finding of fact, are you?
William B. Mahoney: Your Honor, I think that it's essential to do it in view of the sparsity of the record in this particular case, particularly as to what appeared before the naturalization examiner sometime in January of 1956. As I said --
Potter Stewart: Does it really make any difference to your argument whether he jumped ship or whether he just overstayed his leave?
William B. Mahoney: I don't think so, no, I don't, I really don't. I think we have a more substantial question involved here. As I said that was January 1952, when it's alleged that he jumped ship and it was in June of 1952 that he was apprehended in New York City and deportation proceedings were instituted against Tak Shan Fong. While those proceedings were pending and pursuant to the provisions of the Selective Service Act, he was compelled to register. And in May of 1953, he was inducted into the Armed Forces of the United States and he served in the Armed Forces of the United States from May 4th, 1953 until May 3rd, 1955 when he was honorably discharged. Now, in between that particular period that I have just indicated induction of May 4th, 1953 and May 3rd, 1955, the local board, that is the Selective Service Board received a communication from the Immigration Service in New York City asking for official confirmation of the fact that this man had been inducted into service, that was in September of 1953. There is nothing in the record here that would indicate that there was ever a reply to that communication, but it's quite logical that a reply was given to the immigration service in New York City to the affect that the man was already in the Armed Forces of the United States. Nothing was done by the immigration knowing that the man now was in the Armed Forces of the United States. But in January of 1954 an order of deportation was issued, but the delivery bond was suspended and the proceedings updated because of the fact that they then have knowledge that he was in the Armed Forces of the United States. Now, that was January of 1954. They do nothing about it. They left the man go on and continue to serve in the Armed Forces of the United States. As I said before, he was honorably discharged on May 3rd of 1955. And from that period up to and including December 22nd, 1955, the immigration authorities take no action whatsoever. But on December 22nd, 1955, he filed a petition for naturalization under the provisions of Section 1440a of 8 United States Code and immediately a hearing was directed. At that particular hearing, the naturalization examiner knew nothing of his legal entry into the United States in 1951. And although he found that Tak Shan Fong came within all the other provisions of Section 1440a, he nevertheless found that he had entered the United States unlawfully basing it upon this so-called jumping ship in January of 1952. So that he made a finding to the effect that the man was unlawfully in the country therefore he doesn't come within the purview of the provisions of Section 1440a. And he recommended the denial of the petition. That came on before Justice Murphy in the United States District Court for the Southern District of New York. And at that particular time counsel who was then representing Tak Shan Fong called to the attention of the Court that this man had been legally in the United States in 1951 in August. An opportunity was given to the examiner to verify that particular fact from the official records, and it was so verified. And as a result of it, Justice Murphy made new findings of fact wherein he decided that the man was lawfully in the United States and that he came within the purview of all of the provisions of Section 1440a. He directed that an order of naturalization issue. The order was issued.The man appeared, qualified, certificate of naturalization was granted. The government took an appeal from that particular order and it came on before the Circuit Court for the Second Circuit. And when this came on for argument that Court had already decided in the matter of U.S.against Boubaris which the Court will find in 244 F2.d at 98. That was before a bench made up of Justices Lumbard, Waterman and Judge Hincks.
Earl Warren: We'll recess now.
William B. Mahoney: Yes, sir.